Exhibit 21 TETRA Technologies, Inc. List of Subsidiaries or Other Related Entities December 31, 2010 Compressco, Inc. Compressco Canada, Inc. Compressco Testing, L.L.C. Compressco Field Services, Inc. Compressco Field Services International, LLC Compressco de Argentina SRL (10) Compressco Holdings, LLC Compressco Netherlands Cooperatief U.A.(1) Compressco International, LLC Compressco Leasing, LLC Compressco Mexico Investment I, LLC Compressco Mexico Investment II, LLC Compressco de Mexico S. de RL de C.V. (11) Compressco Partners Manufacturing, LLC Compressco Netherlands B.V. Compressco Partners GP Inc. Compressco Partners, L.P. (12) Compressco Partners Sub, Inc. Compressco Partners Operating, LLC TETRA Applied Holding Company TETRA Applied Technologies, LLC EPIC Diving & Marine Services, LLC Maritech Resources, Inc. Maritech Holdings, Inc. Maritech Louisiana, LLC Maritech Partner, LLC T-Production Testing, LLC TETRA Production Testing Services, LLC TETRA Financial Services, Inc. Kemax B.V. (3) TETRA-Hamilton Frac Water Services, LLC TETRA International Incorporated Ahmad Albinali & TETRA Arabia Company Ltd. (LLC) (2) Production Enhancement México, S.A. de C.V. (4) Providence Natural Gas, Inc. TETRA Angola Investments, LLC TETRA de Mexico, S.A. de C.V. (7) TETRA Foreign Investments, LLC TETRA International Holdings, B.V. TETRA Completion Services Holding B.V. TETRA Completion Services B.V. T-International Holdings C.V. (5) TETRA Netherlands, B.V. TETRA Chemicals Europe AB TETRA Chemicals Europe OY EMC2 S.r.l. TETRA Technologies de Mexico, S.A. de C.V. (8) TETRA Technologies de Venezuela, S.A. TETRA Technologies do Brasil, Limitada (9) TETRA Technologies (U.K.) Limited TETRA Technologies Nigeria Limited TETRA International Employment Co. Ltd. TETRA Medit Oil Services (Libya) (13) TETRA Madeira Unipessoal Lda TETRA Yemen for Oilfield Services Co., Ltd.(6) TETRA Micronutrients, Inc. TETRA Process Services, L.C. TETRA Technologies Australia Pty Ltd 99% Compressco Field Services, Inc. and 1% Compressco Holdings, LLC 50% TETRA International Incorporated and 50% Unrelated Party 50.0025% TETRA Financial Services, Inc. and 49.9975% Unrelated Party 99.9% TETRA International Incorporated and 0.1% owned by TETRA Technologies, Inc. 96% TETRA International Holdings, B.V. and 4% TETRA International Incorporated 99% TETRA International Incorporated and 1% TETRA Foreign Investments, LLC 99.998% TETRA International Incorporated and .002% TETRA Technologies, Inc. 99.998% TETRA International Incorporated and .002% TETRA Technologies, Inc. 99.998% TETRA International Incorporated and .002% TETRA Technologies, Inc. 90% Compressco Field Services International, Inc. and 10% Compressco International, LLC 51% Compressco Mexico Investment I, LLC and 49% Compressco Mexico Investment II, LLC 99.9% Compressco Field Services, Inc. and 0.1% Compressco Partners GP Inc. 65% TETRA International Incorporated and 35% Mediterranean Oil Services
